Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


James N. Vissering, Appellant                          Appeal from the 276th District Court of
                                                       Morris County, Texas (Tr. Ct. No. 24,320).
No. 06-13-00114-CV          v.                         Memorandum Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
Wheatville Cemetery Association, Appellee              Carter participating.



       As stated in the Court’s opinion of this date, we find that the joint motion of the parties to
set aside the trial court’s judgment should be granted and the case is remanded to the trial court
for rendition of judgment in accordance with the parties’ settlement agreement. Therefore, we
dismiss the appeal.
       We further order, unless otherwise agreed by the parties, that the appellant and appellee
shall each pay one half of all costs of appeal.


                                                       RENDERED NOVEMBER 14, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk